PER CURIAM.
It matters not that we, were we sitting as triers of the facts, would have arrived at a conclusion different from that of the learned trial court. The record of this case reveals competent evidence favorable to the appellee which the trial court apparently believed. We are bound, thereby. The ap-pellee cites, and the appellant seeks to distinguish, Weeks v. Weeks, 143 Fla. 686, 197 So. 393 (1940). We do not find it necessary to rely upon that opinion, agreeing that it is distinguishable. We find, however, that we have no alternative, under the evidence revealed by the record on appeal, but to lend to the findings and conclusions of the trial court a presumption of correctness. The final judgment here appealed is therefore
AFFIRMED.
BOYER, Acting C. J., and MILLS and ERVIN, JJ., concur.